892 F.2d 79
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary William HOLT, Plaintiff-Appellant,v.Gary LIVESAY, Warden;  Howard Carlton, Associate Warden;Harold Angel, Correctional Corporal;  CharlesBrymer, Correctional Counselor;  ThreeUnknown CorrectionalEmployees,Defendants-Appellees.
No. 89-5058.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1989.

Before MILBURN and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Gary William Holt sued several employees of the Southeastern Tennessee State Regional Correctional Facility for declaratory, injunctive and monetary relief, alleging that he had been denied due process when placed in administrative segregation and reclassified to maximum security and that he had received disparate treatment.   The district court granted defendants' motion for summary judgment on all claims.   Holt is appealing only the finding that he was not denied due process in his security classification.


3
Upon consideration, we conclude that summary judgment was properly entered for defendants as there is no genuine issue of material fact and they are entitled to judgment as a matter of law.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).   Accordingly, the district court's judgment is hereby affirmed.   Rule 9(b)(5), Rules of the Sixth Circuit.